DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-15 in the reply filed on 11/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverberg (2011/0281031).
Silverberg teaches a vacuum deposition facility comprising:
- a vacuum deposition chamber, see Fig. 1, 6, 
- a substrate, see 7, (it runs through the chamber though this is an intended use),
- a vapor jet coater, see ejector 3,
- an evaporation crucible for feeding the vapor jet coater with vapor, see mixer 14 which meets the requirements of a crucible as itis capable of holding materials,
- a recharging furnace for feeding the evaporation crucible with molten material, see 11 which includes a liquid material (though the use for liquid is intended use), and
- a feeding unit for feeding at least one additional element, see 12.  In regard to the intended use of the feeding unit being refed the additional element in solid form, that is an intended use of the apparatus.  In any case, Silberberg teaches that the chambers are “melting chambers” [0074] therefore suggesting a solid and/or molten material and as such would be able to feed the mixing chamber, which is heated (claim 27).
	Regarding claim 2, the feeding unit includes a feeding pipe, see 4’.
	Regarding claim 3, since the feeding pipe is below the evaporation crucible as depicted, the limitation is necessarily met.  However, in any case, the claim is drawn to an intended use of the apparatus.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the apparatus is capable of being filled with liquid higher than a lower extremity of the feed pipe, but the structure of the system is nonetheless met even when the apparatus does not contain any materials (or liquids).
	Regarding claim 5, there are no particular structure requirements of the ingot holder as claimed.  As such, even the valve 5’ meets the requirement thereof.
	Regarding claims 8 and 9, the teachings includes heaters [0046] – wherein “preheater” is not particularly limited, the heater would be usable to preheat material before a process, for example.
	Regarding claim 10, the vapor jet coater meets all of the structural requirements of a sonic vapor jet coater as there is no stated structural difference.
	Regarding claim 11, the facility includes an evaporation pipe which is between the evaporation crucible (14) and the coater (3).
	Regarding claims 12 and 13, as depicted, the recharging furnace (11) is below the evaporation crucible (14) and connected by a pipe.  The system being at any pressure is an intended use of the system and it would be understood that the furnace may be maintained as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Silberberg.
Regarding claim 4, there are no details of the crucible such as whether it has a cover, the feeding pipe connects to the crucible and the inclusion of a cover would have been obvious modification of the crucible.  Initially, Examiner takes Official Notice that crucibles are known to have covers and to make the crucible to have a cover wherein the feeding pipe connects would have been an obvious modification of the system.  Additionally/alternatively, the formation of a cover is a mere making of separable of the crucible parts which is known as obvious as per MPEP 2144.04 V. B.  In this case, there is no criticality demonstrated in including a cover as claimed.
	Regarding claim 8, as per above, Silberberg generally teaches heaters.  Examiner takes Official Notice that including a ‘preheating furnace’ at any point in the system, including the feeding unit, would have been an obvious manipulation of the apparatus wherein the teachings include the desire to heat the components.
	Regarding claim 14, Silberberg teaches heaters as per above.  Though not exemplifying induction heaters, the teachings include that induction heaters are known in the art [0006, 07, 18, 30] and therefore, to apply such a heater would have been an obvious modification wherein such heaters are known in the art.  

Claims 2, 5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Silberberg in view of Tyan (2007/0098891).

	Regarding claims 2, 5 and 15, Silberberg teaches the feeding unit as noted above.  Silberberg teaches that the chambers are melting chambers but does not teach a specific manner of refilling.  Tyan teaches that it is operable to refill a melting chamber (40) with a solid material by applying the solid material through a feeding pipe connected to the chamber with a material dispenser 20.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the refill portion of Tyan to the system of Silberberg as Silberberg indicates (see 11A) a refill but provides no details, and Tyan teaches an operable structure to refill a melting chamber.  As the requirement for an ingot feeder is not particularly limiting, the requirements are met by the material dispenser of Tyan.
	In regard to claim 7, the teachings of Silberberg are described above, and do not teach a gas inlet.  Tyan, however, teaches an evaporative system and wherein an inert gas line is used to feed an inert gas into the material to be evaporated.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the gas line of Tyan in the apparatus of in order to provide an inert gas to the material.  It is further noted that the only claim requirement is for a gas line/inlet and the use of any particular gas is an intended use, but in any case met by the combined art.
	Further to claim 15, the recharge furnace is operably connected to the refill mechanism of Tyan in the manner described above, therefore meeting the requirement of an “ingot feeder” as per above.
 


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim requires an ingot holder with a U-shaped cross-section.  While a change of shape may be generically obvious, there would be no reason to modify the applied prior art or other teachings to include such a U-shaped valve.  The system of Tyan noted above describes a solid feed with a valve – but there is no reason to replace the material feed (i.e. valve) with a U-shaped valve.  Barbezat (2007/0056509) teaches a system for delivering solids into an evaporator.  The solids move by valves, but there would be no specific reason to modify the valve to be a U-shape and to feed the system of Silberberg.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715